, The opinion of the Court was delivered by
Rogers, J.
In all cases of sale upon execution, where there is a dispute concerning the distribution of the money, the Court from which the execution issues, have power td determine the same, according to law and equity. Act of 16th June, 1836. The money in this case was brought into Court, under the authority of that act, and the question is, to whom it rightfully belongs. It has been repeatedly ruled, that an order given by an execution creditor to the sheriff, to stay all further proceedings on his execution, until further directions, is a w'aiver of his priority in favour of a second execution received by the sheriff during the continuance of the stay. Eberle v. Mayer, (1 Rawle, 366.) This principle bears directly on the point here, which depends entirely on the fact, whether Mentz & Son, by their attorney, gave an order to stay proceedings on their execution. And of this, as between these parties, there can be no doubt. To the execution of Mentz & Son, the sheriff made the following return. “To the judges within named, I do certify and return, that the within writ came to my hands on the day endorsed on the inner margin, and that nothing was done in pursuance thereof, by the directions of the plaintiffs’ attorney, as I understood from J. K. Heckman, in whose hands the writ was deposited, until the 15th of June last, when a testatum fi. /a/issued out of the District Court of the City and County of Philadelphia, at the suit of Kay and Kay, was placed in my hands, with directions to proceed forthwith, whereupon I levied both writs on the personal property of the defendant, and exposed the same to sale; which sale yielded the sum of nine hundred and thirty-three dollars and twenty-six cents; which amount, after payment of costs, is claimed by both execution creditors, and which I have paid into Court, under the authority of the act of assembly.” On the return of the sheriff, which is conclusive evidence of the facts contained in it, it is very clear, that the money was properly adjudged to the younger execution creditor; Mentz & Son having voluntarily waived in favour of that execution all priority arising from the fact, that their execution was first put in the hands of the sheriff. Although it is not so formal as it might be, *154yet the sheriff has substantially returned, that the first execution was stayed by order of the plaintiffs’ attorney; and it is no manner of consequence on whose information he chooses to rely for the truth of his return. That is a matter which does not concern the second execution creditor: it would not excuse the sheriff in an action for a false return, that he was misled, either by the mistake, or wilful misrepresentation of his deputy. If that be so, the deputy is liable over to him. The words, “ as I understood from J. K. Heckman,” may be rejected as surplusage, and then it stands as a return that the proceedings were stayed by order of the plaintiffs’ attorney; and this on the authority of Eberle v. Mayer, postpones him in favour of the second execution. The subsequent levy and sale on both executions, cannot change the relative situation of the parties ; as by the order to the sheriff the first execution is irrevocably postponed. The return of the sheriff must be certain, or it is bad ; but there is nothing in which this return is uncertain. The material fact, that the proceedings on the first execution were stayed by the order of the plaintiffs’ attorney, is distinctly stated; nor is there less certainty in the other parts of the return. The additional words may be stricken out without altering the sense, and cannot affect its validity. Utile per inutile non vitiatur. The most that can be said, in objection to the return, is, that it is defective in form ; but this may be amended by leave of the Court. The sheriff is not obliged, unless ruled so to do, to make a return to a writ ofjfieri facias; but when he makes a return to the writ, it is conclusive between other parties, and can be impeached only in an action against the sheriff. If the return of the sheriff be false, or there be any neglect of duty by the under sheriff or bailiff', the sheriff is alone responsible to the party injured. As between conflicting execution creditors, it cannot be gainsaid ; the injured party having an adequate remedy against him. This principle, if it need the aid of authority, was ruled in Debler v. Roberts, (13 Serg. & Rawle, 64,) and Blythe v. Richards, (10 Serg. & Rawle, 266.) The parol evidence was given to contradict the sheriff’s return, and for that purpose was clearly inadmissible, and must be altogether disregarded. It is a singular feature in this case, that the sheriff and his deputy were examined to the truth of the return; and this, of itself, shows the wisdom of the rule, as heretofore established. If they could be examined for, they may be examined against the return; and in this manner escape from the consequences of official misconduct. In an action against the sheriff, the truth of the return may be inquired into; and for that purpose parol evidence will be competent: this cannot be as the case now stands, as the younger execution creditor can rely on the return as conclusive of his right to the money raised by the sale. The act of assembly to which reference has been made, does not dispense with, nor in any manner alter the well established rules of evidence, nor does it in the least change the responsibility of the *155sheriff. It may, indeed, be doubted, whether it makes any alteration in the practice, except in the section which gives an appeal to the Supreme Court. There is certainly nothing in the circumstance that the money awaits the distribution of the Court, which impairs the conclusive force which the law gives to a sheriff’s return. Before return made by the sheriff, the Courts have always interposed to prevent injustice, but they cannot alter the effect of a return; although in a proper case they may enlarge the time' for making it, of may grant leave to amend it. The, Court is always anxious to protect the officer in the discharge of his duty; but at the same time we must be careful not to screen him from the necessary responsibility to suitors. It is difficult to calculate the mischief which may arise, from relaxing those wffiolesome restrictions on the exercise of executive authority. Nor must we for one moment give countenance to the practice of introducing parol testimony to control the sheriff’s return, except in an action against him for official misconduct.
Decree of the Court of Common Pleas affirmed.